Title: To Alexander Hamilton from Jean Baptiste de Ternant, 8 March 1792
From: Ternant, Jean Baptiste de
To: Hamilton, Alexander


Phile. [8] de mars 1792
J’ai l’honeur de vous envoyer cy jointe une copie de la reponse que je viens de recevoir de Mr. le secretaire d’Etat, sur ma demande du 3 du present, dont vous avez connaissance. Les besoins de st. Domingue me faisant un devoir d’obtenir auplutot les moyens sollicités pour secourir cette colonie; je vous prierai avec instance de vouloir bien me faire connàitre si la somme que j’ai demandée en ácompte de ce que les Et. Un. doivent a la france peut m’etre remise à court delay, et de quelle nature sont les arrangemens que Mr. Jefferson represente dans sa lettre comme necessaires à la conclusion de cette affaire.
J’ai l’hr. d’et. avec resp. et attacht.   Mr.   &c.
